Citation Nr: 9922818	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  94-46 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
foot disorder, diagnosed as bilateral hyperkeratosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which found that new and material evidence had not 
been submitted to reopen a claim for entitlement to service 
connection for bilateral kyperkeratosis.

Two separate videoconference hearings were held before 
different Members of the Board in February and May 1999.  
Transcripts of the testimony taken at each hearing have been 
associated with the claims file.  The case is now before the 
Board for appellate review.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1998).  During the pendency of the 
veteran's appeal, the United States Court of Appeals for the 
Federal Circuit overturned the test that had been used for 
new and material evidence.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Board notes that the now-current 
standard for the submission of new and material evidence was 
not in effect at the time of the original RO decision.  As 
such, due process dictates that this case be remanded for 
consideration and readjudication by the RO under the guidance 
provided in Hodge.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The veteran and the service 
representative should be advised that 
while the case is on remand status, the 
veteran is free to submit additional 
evidence and argument.  See Kutscherousky 
v. West, No. 98-2267 (U.S. Vet. App. May 
4, 1999); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The RO should 
allow a reasonable time, but within a 
definite time frame, for the submission 
of such additional evidence and argument, 
unless need for more time is shown or 
requested by the veteran or his 
representative.

2.  Thereafter, and upon the RO's receipt 
of any additional information or an 
indication from the veteran and his 
representative that there is nothing more 
to submit, the RO should readjudicate the 
issue of whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service 
connection for bilateral hyperkeratosis 
with reference to the current standard 
for the submission of new and material 
evidence as outlined in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), and 
38 C.F.R. § 3.156 (1998).  In the event 
the benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



			
	A. BRYANT	HOLLY E. MOEHLMANN
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
MICHAEL D. LYON 
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


